Title: To Benjamin Franklin from Henry Wyld, 21 April 1782
From: Wyld, Henry
To: Franklin, Benjamin


Most Excellent sir
Hatherlow 21st. April 1782
I recd. your kind reply to the requests of the Company by mine to forward the things which were thought to be sufficient for our passage, are very sorry to hear that your Authority for granting such things is recalled, for the reasons assigned in my last, we having wholly fixed, and given up our imployments in pursuance of such things. To impose upon your excellency we should think ourselves to have forfeited all human Confidence, If you think the Hazard so great we must comply, always making our resolves (however detrimental) subserviant to superior Judgment, joined to experience, therefore we desire you will give us the most early account of a prospect to emigrate, as we ernestly desire, to be the first persons who may arrive there in the Capacity of Manufacturers in our Branches, and we are fully satisfied that our abilities are such as would gain the notice and esteem of any state where such manufactores are wanted.
Your assurances of serving us with your abilities give new life to our undertaking, and in hopes of which and satisfying you that we are every thing we pretend to be I am for myself and Friends your excellencies most obliged and very humble Servant
Henry Wyld
 
Addressed: To his Excellency Benjm. Franklin / LLD. Minister plenipotentiary / from the United states of America / at Passey near Paris / France
Notation: H. Wyld 21 April 1782.
